ACCEPTED
                                                                                            01-14-00240-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                        6/2/2015 4:18:43 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                NO. 01-14-01023-CR

STATE OF TEXAS                             §   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
VS.                                        §   FIRST   JUDICIAL6/2/2015
                                                                DISTRICT4:18:43 PM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk
SEAN MICHAEL MCGUIRE                       §   HOUSTON, TEXAS


                   STATE’S MOTION FOR JUDICIAL NOTICE

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

        In this case, the trial court dismissed Count II of the indictment as a double

jeopardy violation because Appellee was convicted in Count I for felony murder. The

appeal of the conviction in Count I is pending in this Court, McGuire v. State, No. 01-

14-00240-CR.

        Count I for felony murder, Count II for intoxication manslaughter, and the

charge in a separate indictment for failure to stop and render aid1 were tried together.

Count II remained pending after trial because Appellee insisted on one verdict for

both counts of the indictment contrary to law.

        The facts and arguments at trial, shown in the reporter’s record for the appeal

of the felony murder conviction inform the arguments made at the writ hearing in this

case.



        1
             The appeal of the conviction for failure to stop and render aid is also
pending in this Court in McGuire v. State, Cause No. 01-14-00241-CR.

                                           1
      WHEREFORE, PREMISES CONSIDERED, The State asks the Court to take

judicial notice of the reporter’s record in No. 01-14-00240-CR in deciding this

appeal.

                                             Respectfully submitted,

                                             John F. Healey, Jr.
                                             SBOT # 09328300
                                             District Attorney, 268th Judicial District
                                             Fort Bend County, Texas

                                             /s/ Gail Kikawa McConnell
                                             Gail Kikawa McConnell
                                             SBOT # 11395400
                                             Assistant District Attorney
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469
                                             (281) 238-3205/(281) 238-3340 (fax)
                                             Gail.McConnell@fortbendcountytx.gov


                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing State's motion was served by
certified mail, return receipt requested # 7012 3460 0002 4097 9206 on June 2, 2015,
on Ms. Kristen Jernigan, Attorney for Appellee, 207 S. Austin Ave., Georgetown, TX
78626.
                                               /s/ Mattie Sanford
                                               Mattie Sanford




                                         2